UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                        5/7/2021

 Freedom Mortgage Corporation,

                        Plaintiff,
                                                                               20-cv-1206 (AJN)
                –v–
                                                                                    ORDER
 Richard Tschernia,

                        Defendant.




ALISON J. NATHAN, District Judge:

       Freedom Mortgage Corporation moves to amend its complaint to revive claims for

indemnification and breach of restrictive covenants that the Court ordered dismissed in its March

26, 2021 Memorandum Opinion & Order, Dkt. No. 35. It alternatively requests that the Court

enter partial final judgment under Federal Rule of Civil Procedure 54(b). The Court denies the

motion.

       1. As the Court explained in its Order of April 20, 2021, Dkt. No. 41, Freedom has

waived its right to amend claims the Court has dismissed by failing to offer such amendment in

response to Tschernia’s motion to dismiss. Pursuant to Rule 3.F of this Court’s Individual

Practices in Civil Cases, a plaintiff automatically receives an opportunity to amend its complaint

to correct any deficiencies made clear by a defendant’s motion to dismiss. The Court advised

Freedom of this rule. See Dkt. No. 22. The Court further advised Freedom that it would waive

its right to amend its complaint to correct any deficiencies made clear by Tschernia’s motion if it

did not do so before disposition of the motion. See Dkt. No. 22 (quoting Loreley Fin. (Jersey)

No. 3 Ltd. v. Wells Fargo Sec., LLC., 797 F.3d 160 (2d Cir. 2015)). The Court dismissed
Freedom’s claims for indemnification and breach of restrictive covenants for precisely the

reasons set forth in Tschernia’s motion to dismiss. Freedom had fair notice of those defects and

did not timely correct them. Amendment now would delay discovery and force Tschernia to

incur additional, unreasonable costs to relitigate the same issues. Freedom has thus waived any

further amendment to these claims.

        2. Freedom’s proposed amendments are futile. As the Court explained in both its March

26 Memorandum Opinion and its April 20 Order, the restrictive covenants are unenforceable as a

matter of New York Law. See Dkt. No. 35, at 7–9; Dkt. No. 41. Freedom’s new allegations that

it terminated Tschernia for cause (cause that appears to consist of nothing more than refusing to

acquiesce to unlawful restrictive covenants) does not change the Court’s conclusion. That

conclusion also rested on the covenants’ extraordinary scope and the lack of any legitimate

interest justifying its anticompetitive effects. As the Court explained in its March 26

Memorandum Opinion, Freedom’s claim for indemnification relies on a release provision that

penalizes Tschernia for violating the same unlawful restrictive covenants. See Dkt. No. 35, at 9.

Freedom’s proposed amendments would not save these claims.

        3. Entry of partial final judgment is unwarranted here. Rule 54(b) permits, but does not

require, a district court to enter a partial final judgment “when three requirements have been

satisfied: (1) there are multiple claims or parties, (2) at least one claim or the rights and liabilities

of at least one party has been finally determined, and (3) the court makes an express

determination that there is no just reason for delay of entry of final judgment as to fewer than all

of the claims or parties involved in the action.” Linde v. Arab Bank, PLC, 882 F.3d 314, 322–23

(2d Cir. 2018) (cleaned up). “Respect for the ‘historic federal policy against piecemeal appeals’

requires that such a certification not be granted routinely.” L.B. Foster Co. v. Am. Piles, Inc.,



                                                    2
138 F.3d 81, 86 (2d Cir. 1998) (some internal quotation marks omitted) (quoting Curtiss–Wright

Corp. v. General Electric Co., 446 U.S. 1, 8 (1980)). This case presents a number of interrelated

issues concerning Freedom’s business relationship with Tschernia, and the Court concludes that

piecemeal appeals will waste the resources of both the parties and the courts. It thus declines to

exercise its discretion to enter a partial final judgment.

          The Court DENIES Freedom’s motion to amend (Dkt. No. 45). It GRANTS Freedom’s

motion to seal portions of the exhibits to its proposed amended complaint (Dkt. No. 43) because

they contain financial information of third parties and are irrelevant to the live claims in this

action.

          This resolves Docket Numbers 43 and 45.


          SO ORDERED.



Dated: May 7, 2021                                     __________________________________
       New York, New York                                       ALISON J. NATHAN
                                                              United States District Judge




                                                   3
